Citation Nr: 0901395	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for hypertension.  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from February 2004 to April 
2005.  Further, the record indicates other periods of active 
and inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), by which the RO, in 
pertinent part, granted service connection for hypertension 
with a disability evaluation of 10 percent, effective April 
22, 2005.  

In an August 2008 decision, the Board remanded the veteran's 
claim for the issuance of a Supplemental Statement of the 
Case and updated VA treatment records.  As a preliminary 
matter, the Board finds that the remand directives have been 
completed and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more; or systolic pressure 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in April 2006, prior to the July 2006 rating decision.  Thus, 
the timing requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for hypertension.  The RO 
also explained what information and evidence he must submit 
and what information and evidence will be obtained by VA.  
Furthermore, the VCAA notice included information regarding 
the disability rating and effective date.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holdings in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006) that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.

The Board additionally notes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available records are included 
in the veteran's claims folder, which were reviewed by both 
the RO and the Board in connection with the veteran's claim.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that is not of record.  
Moreover, the veteran was afforded a VA examination in June 
2006 with respect to his claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Merits of the Claim

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for hypertension.  As such, it is not the present 
level of disability that is of primary importance, but rather 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board notes that the service-connected 
hypertension has been evaluated as 10 percent disabling, 
effective April 22, 2005, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101. 

Under Diagnostic Code 7101, a 10 percent disability rating is 
warranted for diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. A 20 percent rating requires 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  For a 40 percent rating, 
diastolic pressure must be predominantly 120 or more.  A 60 
percent rating requires diastolic pressure predominantly 130 
or more.  The note under this code explains that the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm., or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, including Note 1 (2008).

The veteran contends that he is entitled to a higher 
disability evaluation for his hypertension.  In the VA Form 
9, the veteran explained that the National Guard did not 
accept him for service due to his high blood pressure and, 
therefore, his disability evaluation should be increased.  

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling.  As explained above, to 
obtain the next higher rating, diastolic pressure must be 
predominantly 110 or more, or systolic pressure must be 
predominantly 200 or more.  See Diagnostic Code 7101.  The 
medical evidence of record fails to show diastolic pressure 
readings predominantly 110 or more or systolic pressure 
readings predominantly 200 or more.  In fact, the contrary is 
shown by the blood pressure readings on file.  Upon VA 
examination in June 2006, the veteran's blood pressure 
readings ranged from 150 to 160 for systolic and 96 to 100 
for diastolic.  During his cardiovascular stress test in 
January 2008, the veteran's baseline blood pressure was noted 
as 128 systolic over 78 diastolic and his peak blood pressure 
was noted as 170 systolic over 90 diastolic.  Furthermore, 
the most recent VA treatment record dated in July 2008 shows 
a blood pressure reading of 128 for systolic and 85 for 
diastolic.  Moreover, none of the VA treatment records 
reveals diastolic pressure readings over 100 or systolic 
pressure readings over 170.  Accordingly, the evidence does 
not warrant an evaluation greater than 10 percent during any 
portion of the appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board has also considered referral for an extraschedular 
evaluation.  However, there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
hypertension.  Although the veteran reported that his 
disability affected his employment, there is no indication 
that his disability has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or has necessitated frequent periods of 
hospitalization.  Indeed, the record does not contain any 
mention of hospitalization for the veteran's hypertension.  
In light of the foregoing, the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
to an initial evaluation in excess of 10 percent for 
hypertension.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991); see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for hypertension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


